—Determination of respondent Police Commissioner dated October 20, 1995, which dismissed petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Lewis Friedman, J.], entered May 16, 1996) dismissed, without costs.
Respondents’ determination that petitioner made false and misleading statements in the course of an investigation and that he associated with individuals known to the department to be drug dealers is supported by substantial evidence, including testimony, which the Hearing Officer was entitled to credit, from a drug dealer who stated that petitioner purchased drugs from her on a weekly basis. The penalty of dismissal is not shocking to our sense of fairness (Trotta v Ward, 77 NY2d 827). Concur—Ellerin, J. P., Nardelli, Williams, Andrias and Colabella, JJ.